—An original CPLR article 78 proceeding commenced in this Court on February 25, 2002, in which petitioner seeks relief in the nature of prohibition and mandamus.
It is hereby ordered that said petition be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner commenced this original proceeding pursuant to CPLR article 78 seeking relief in the nature of prohibition (see CPLR 7803 [2]) and mandamus (see 7803 [3]). Neither of those extraordinary remedies is available to prevent enforcement of the amended order issued by respondent on the appeal by petitioner of his conviction. Petitioner has not established either a clear legal right to relief or that respondent acted without jurisdiction in issuing the amended order (see Matter of State of New York v King, 36 NY2d 59, 62; see also Matter of Morgenthau v Altman, 58 NY2d 1057, 1058). Further, neither prohibition nor mandamus lies as a means to obtain collateral review of an alleged error of law, particularly where, as here, there is an adequate remedy at law by way of a *950direct appeal (see King, 36 NY2d at 62-63; see also Matter of Collins v Lamont, 273 AD2d 528, 530). Present — Green, J.P., Wisner, Scudder, Burns and Lawton, JJ.